UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7497


ARONTE DARNESIO JARVIS,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of the Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00424-AWA-LRL)


Submitted: February 17, 2022                                 Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aronte Darnesio Jarvis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aronte Darnesio Jarvis seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely Jarvis’ 28 U.S.C.

§ 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012) (explaining that

§ 2254 petitions are subject to one-year statute of limitations, running from latest of four

commencement dates enumerated in 28 U.S.C. § 2244(d)(1)). The order is not appealable

unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

§ 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v. McDaniel,

529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Jarvis has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2